Citation Nr: 1313374	
Decision Date: 04/22/13    Archive Date: 05/03/13

DOCKET NO.  09-15 450	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased rating in excess of 10 percent for residuals of trauma to the cervical spine, cervical strain-myositis, cervical herniated nucleus pulposus and degenerative disc disease at C6-C7, and cervical spondylosis.

2.  Entitlement to an increased rating in excess of 40 percent for residuals of trauma to the dorsolumbar spine, lumbosacral strain-myositis, lumbosacral bulging disc at L3-L4 level.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).

4.  Entitlement to service connection for fibromyalgia.


REPRESENTATION

Veteran represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

L. J. N. Driever


INTRODUCTION

The Veteran had active duty in the U.S. Army from September 1978 to September 1982 and served in the U.S. Coast Guard from May 1987 to June 2005. 

These claims come before the Board of Veterans' Appeals (Board) on appeal of a June 2008 rating decision, in which the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico denied an increased rating in excess of 10 percent for the cervical spine disability, granted an increased rating of 40 percent for the lumbar spine disability and denied a TDIU. 

The Board remanded these claims to the RO for additional development in February 2012.  As the Board indicated in that Remand, although the Veteran did not explicitly appeal the RO's June 2008 denial of a TDIU, in August 2011, in support of his claims for increased ratings, he submitted evidence showing that he is currently receiving Social Security Administration (SSA) benefits.  This evidence raises a claim for a TDIU as a component of the Veteran's claims for increased ratings.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009) ("[A] request for TDIU, whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or, if a disability upon which entitlement to TDIU is based has already been found to be service connected, as part of a claim for increased compensation.").

In October 2012, the RO denied service connection for fibromyalgia.  The Veteran submitted a notice of disagreement (NOD) in January 2013.

For the reasons that follow, the Board again REMANDS these claims to the RO via the Appeals Management Center in Washington, D.C. 


REMAND

The Board regrets the delay associated with this action, but additional development is necessary before the Board can decide these claims.  38 C.F.R. § 19.9 (2012).

First, the Virtual VA paperless claims processing system (Virtual VA) reveals additional documents pertinent to these claims (VA treatment records dated through 2012), which the RO newly associated with the Veteran's claims file while this case was in remand status.  The RO has not yet considered them in support of the Veteran's claims, including in any supplemental statement of the case.  

Second, according to Virtual VA, while this case was in remand status, in a rating decision dated in October 2012, the RO denied service connection for fibromyalgia.  Thereafter, the Veteran initiated an appeal of the RO's decision by submitting an NOD in January 2013.  Consequently, the claim will be remanded for the issuance of an appropriate statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).  Also, the Veteran's claim for a TDIU, which is at issue in this appeal, is inextricably intertwined with this recently appealed claim.  Accordingly, the Board must defer a decision on the TDIU claim until the other claim is decided and the appellate process completed.  

Third, in its February 2012 Remand, the Board instructed the RO to obtain copies of the Veteran's SSA records.  The RO then obtained the Veteran's SSA records, which were submitted on a CD-ROM disc.  None of the documents on this disc have been converted to hardcopy form by the RO for inclusion in the record.  On remand, the RO must print out all the records contained on the SSA disc and associate the hardcopies with the evidentiary record.

Fourth, while the case was in remand status, the RO scheduled the Veteran for VA examinations of his neck and back, as instructed by the Board, but on the date of the examinations the Veteran failed to report.  Since then, in a written statement received at the Board in January 2013, the Veteran requested that the examinations be rescheduled.  He explained that a car accident hindered him from reporting to the previously scheduled examinations.  Given that the Veteran allegedly had good cause for failing to report to the examinations, such examinations should be rescheduled.  As the case must be remanded for the foregoing reasons, any recent VA treatment records should also be obtained.

This case is REMANDED for the following action:

1.  Make arrangements to obtain the Veteran's VA treatment records, dated since May 2012.

2.  Print the Veteran's SSA records that are located on a CD-ROM associated with the claims file and associate this evidence with the evidentiary record.

3.  Issue a statement of the case on the issue of service connection for fibromyalgia.  The Veteran should be advised of the need to file a substantive appeal following the issuance of the statement of the case if he wishes to complete an appeal as to this issue.

4.  Once all records are associated with the claims file, schedule the Veteran for a VA orthopedic/neurological examination.  Transfer the claims folder to the examiner for review.  Ask him to conduct all necessary tests, including X-rays, if indicated, and then proceed as follows.  

(a) Identify any orthopedic and neurological findings related to the Veteran's service-connected cervical and lumbar spine disabilities and fully describe the extent and severity and those symptoms. 

(b) Provide the ranges of motion of the Veteran's cervical and lumbar spine, i.e. flexion, extension, lateral flexion, and rotation, in degrees. 

(c) Determine whether range of motion is reduced by weakness, fatigue, incoordination, swelling, deformity or atrophy of disuse, or pain.  Critically, if pain on motion is found, state whether this pain is debilitating, i.e. actually affects the normal working movements of the body such as excursion, strength, speed, coordination, or endurance.

(d) If the examiner finds that pain actually causes limitation of motion as described above (as opposed to mere pain on motion that is not of sufficient severity to cause additional limitations), note the additional degree of limitation in terms of degrees, if possible. 

(e) Determine whether (i) repetitive use or 
(ii) flare-ups produce additional limitation of motion due to weakness, fatigue, incoordination, swelling, deformity or atrophy of disuse, or debilitating pain.  If the Veteran's range of motion is likely to be further reduced by debilitating pain due to repetitive use or flare-ups, so state this fact and, if possible, describe the additional degree of limitation in terms of degrees.

(f) State whether and to what extent the Veteran's cervical and lumbar spine disabilities cause instability, disturbance of locomotion, and/or interference with sitting, standing, and weight-bearing.

(g) With regard to any neurological disability resulting from the service-connected disability, specify the specific nerve(s) affected together with the degree of paralysis caused by the service-connected disability.

(h) Determine whether intervertebral disc syndrome is present in more than one spinal segment, and, if so, whether the effects in each segment are distinct. 

(i) Indicate whether the Veteran has experienced incapacitating episodes due to his cervical and/or lumbar spine disabilities.  (An "incapacitating episode" is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest and treatment by a physician.  38 C.F.R. § 4.71a, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Note (1)).  

(j) If the examiner determines that the Veteran has experienced incapacitating episodes due to his cervical and lumbar spine disabilities, as defined in the rating criteria, determine (i) when each incapacitating episode occurred and (ii) the duration of each incapacitating episode.  This description must be sufficient to allow VA to determine the total duration of all incapacitating episodes during any 12 month period on appeal. 

(k) Provide an opinion with respect to whether the Veteran's service-connected disabilities (i.e., gastroesophageal reflux disease; status post 10th and 11th rib fracture with costochondritis; benign prostatic hypertrophy; hemorrhoids; residuals of trauma to the cervical spine, cervical strain-myositis, cervical herniated nucleus pulposus and degenerative disc disease at C6-C7, and cervical spondylosis; residuals of trauma to the dorsolumbar spine, lumbosacral strain-myositis, lumbosacral bulging disc at L3-L4 level; and any other disability determined to be service connected) render him unable to secure or follow a substantially gainful occupation.  Consideration may be given to the Veteran's level of education, special training, and previous work experience when arriving at this conclusion, but factors such as age or impairment caused by nonservice-connected disabilities are not to be considered.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

5.  After the requested examination has been completed, review the report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, return it to the examiner for corrective action.

6.  Finally, readjudicate the claims on appeal (increased rating for cervical and lumbar spine disorders and entitlement to a TDIU).  If the benefits remain denied, issue the Veteran and his representative a Supplemental Statement of the Case and allow for a reasonable period to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

